Citation Nr: 1705325	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher disability ratings for the cervical strain, currently rated as 10 percent prior to June 2, 2015, and 30 percent since then.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active service from March 1990 to November 1998, including in the southwest Asia Theater of operations during the Persian Gulf War.

The cervical strain claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for a disability rating greater than 10 percent for cervical strain.

This case was previously before the Board in June 2012 at which time the cervical strain issue was remanded for more development.

In January 2013, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded both issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the Agency of Original Jurisdiction (AOJ) issued another rating decision in October 2015, which increased the disability rating for the cervical strain to 30 percent.  The 30 percent rating was made retroactively effective from June 2, 2015, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

Following the most recent readjudication of this appeal by the AOJ in the April 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in December 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last afforded a VA examination to determine the current severity of her cervical strain in October 2016.  Just prior to that examination, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in October 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.; see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, following the Board's recent remand, a VA medical opinion to determine the functional impact of the Veteran's service-connected cervical strain, lumbar strain, left foot bunionectomy with wedge osteotomy of third metatarsal, and left oophorectomy with partial right oophorectomy disabilities on her ability to work was provided in June 2015.  However, since that examination, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD), right shoulder strain with acromioclavicular arthritis, irritable bowel syndrome, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and abdominal scars.  To date, the Veteran has not been provided a VA medical opinion addressing the combined functional effects of all of her service-connected disabilities on her employability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination for the service-connected cervical strain to determine its current nature, severity, and limitation.  Provide the examiner access to the electronic record and request that the examiner review the record, including the Veteran's lay statements and note the review in the examination report. 

Any indicated evaluations, imaging studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected cervical strain, including whether the Veteran has experienced any incapacitating episodes that required bed rest ordered by a physician during periods of flare-up pain and immobility. 

The examiner must also assess any neurological manifestations associated with the Veteran's cervical strain.

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the levels of severity of the service-connected cervical strain from August 2008 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on her ability to perform sedentary type of work and manual type of work since August 2008.  In this regard, the examiner is asked to provide a full description of the combined effects of the service-connected disabilities upon the Veteran's ordinary activity.  Provide the examiner access to the electronic record and request that the examiner review the record, including the Veteran's lay statements and note the review in the examination report.

The Veteran is currently service-connected for the following disabilities:  cervical strain; lumbar strain; left foot bunionectomy with wedge osteotomy of third metatarsal; left oophorectomy with partial right oophorectomy; PTSD; right shoulder strain with acromioclavicular arthritis; irritable bowel syndrome; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; and abdominal scars.  

A complete rationale for all conclusions should be provided.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's cervical strain rating, including schedular and extraschedular consideration, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

